EXHIBIT 10.59

FIRST AMENDMENT TO MASTER LEASE AGREEMENT

THIS FIRST AMENDMENT TO MASTER LEASE AGREEMENT (“Amendment”) is dated as of
June 20, 2007 (“Amendment Effective Date”) between HCRI MASSACHUSETTS PROPERTIES
TRUST II, a Massachusetts business trust organized under the laws of the
Commonwealth of Massachusetts (“Landlord”), having its principal office located
at One SeaGate, Suite 1500, P. O. Box 1475, Toledo, Ohio 43603-1475, and KINDRED
NURSING CENTERS EAST, L.L.C., a Delaware limited liability company organized
under the laws of the State of Delaware (“Tenant”), having its chief executive
office located at 680 South Fourth Avenue, Louisville, Kentucky 40202.

R E C I T A L S

A. Landlord has leased to Tenant property located in Massachusetts (collectively
called “Property”) pursuant to a Master Lease Agreement dated as of February 28,
2006, as amended from time to time (“Lease”).

B. As of the Amendment Effective Date of this Amendment, and pursuant to the
exercise of Tenant’s Option to Purchase, HCN-MA II has conveyed the Dedham MOB
(as defined in the Lease) located in Dedham Massachusetts.

C. Landlord and Tenant desire to amend the Lease to remove the Dedham MOB from
the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

1. Definitions. Any capitalized terms not defined in this Amendment shall have
the meaning set forth in the Lease.

2. Amended Definitions. The definitions of “Investment Amount”, “Option Amount”,
and “Rent Schedule” in §1.4 of the Lease are hereby amended to read in their
entireties as follows (added language in italics):

“Investment Amount means $122,000,000.00 as of the Effective Date less the sum
of (i) the MOB Base Price plus (ii) one-third of the property appreciation (as
defined in Section 13.8).

“Option Amount” means the Investment Amount (as of the Effective Date), plus a
cumulative annual increase by 2% on each anniversary of the Commencement Date
less the sum of [i] the MOB Base Price plus (ii) one-third of the property
appreciation (as defined in Section 13.8).



--------------------------------------------------------------------------------

“Rent Schedule” means the schedule issued by Landlord to Tenant showing the Base
Rent to be paid by Tenant pursuant to the terms of this Lease, as such schedule
is amended from time to time by Landlord. The initial Rent Schedule is attached
to this Lease as Schedule 1 or will be attached following Closing if the Rent
Schedule cannot be determined until the day of Closing. The Rent Schedule to be
in effect upon the Amendment Effective Date of the First Amendment to Master
Lease Agreement is attached as Schedule 1-A.

3. Amendment Rent Schedule. The Lease is hereby amended to add a new Schedule
1-A in the form of Schedule 1-A attached hereto and made a part hereof.

4. Legal Description. Exhibit A-5 of the Lease is hereby amended to read in its
entirety as set forth on Exhibit A-5 attached hereto and made a part hereof.

5. Permitted Exceptions. Exhibit B-5 of the Lease is hereby amended to read in
its entirety as set forth on Exhibit B-5 attached hereto and made a part hereof.

6. Facility Information. Exhibit C of the Lease is hereby amended to read in its
entirety as set forth on Exhibit C attached hereto and made a part hereof.

7. Assigned Leases and Tenancies. Exhibit G of the Lease is hereby amended to
read in its entirety as set forth on Exhibit G attached hereto and made a
part-hereof.

8. Affirmation. Except as specifically modified by this Amendment, the terms and
provisions of the Lease are hereby affirmed and shall remain in full force and
effect.

9. Binding Effect. This Amendment will be binding upon and inure to the benefit
of the successors and permitted assigns of Landlord and Tenant.

10. Further Modification. The Lease may be further modified only by writing
signed by Landlord and Tenant.

11. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original hereof, but all of which will constitute
one and the same document.

12. Consent of Guarantor. This Amendment shall have no force or effect unless
and until each Guarantor has executed the Consent of Guarantor set forth below.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

Signed and acknowledged in the presence of:   HCRI MASSACHUSETTS PROPERTIES
TRUST II

Signature

Print Name

 

/s/ Rita J. Rogge

Rita J. Rogge

  By:   HCRI Massachusetts Properties, Inc., as Trustee, and not individually,
and subject to the provisions of the Declaration of Trust of HCRI Massachusetts
Properties Trust II filed with the Secretary of the Commonwealth of
Massachusetts and the City Clerk of Boston         Signature  

/s/ Donna J. Lunsford

      Print Name   Donna J. Lunsford             By:  

/s/ Erin C. Ibele

        Erin C. Ibele         Senior Vice President –         Administration and
Corporate Secretary       By:  

/s/ Michael A. Crabtree

        Michael A. Crabtree         Vice President and Treasurer         KINDRED
NURSING CENTERS EAST, L.L.C. Signature  

/s/ RICHARD MYERS

  Print Name   RICHARD MYERS   By:  

/s/ Gregory C. Miller

Signature  

/s/ MARILYN A. WEAVER

    Gregory C. Miller     Its:   Senior Vice President Print Name   MARILYN A.
WEAVER     Corporate Development and Financial Planning

 

S-1



--------------------------------------------------------------------------------

STATE OF OHIO    )       )    SS: COUNTY OF LUCAS    )   

The foregoing instrument was acknowledged before me this 15 day of June, 2007 by
Erin C. Ibele, the Senior Vice President-Administration and Corporate Secretary
of HCRI Massachusetts Properties, Inc., a Delaware corporation, as Trustee, on
behalf of and as the free act and deed of HCRI Massachusetts Properties Trust
II, a Massachusetts business trust.

 

  

/s/ Rita J. Rogge

   Notary Public My Commission Expires:                                         
                        [SEAL]    LOGO [g68025ex1059.jpg]

COMMONWEALTH KENTUCKY

Jefferson, ss.

On this 18th day of June, 2007, before me, the undersigned notary public,
personally appeared Gregory C. Miller, the Sr. V.P. Corp. Dev. & Fin. Planning
of KINDRED NURSING CENTERS EAST, L.L.C. and proved to me through satisfactory
evidence of identification, which was a Kentucky Driver’s License, to be the
person whose name is signed on this document, and acknowledged to me that he
signed it voluntarily in his capacity as Sr. V.P. Corp. Dev. & Fin. Pl. for its
stated purpose, as his free act and deed and the free act and deed of KINDRED
NURSING CENTERS EAST, L.L.C.

 

/s/ Patricia A. Burkhead

Notary Public My commission expires: LOGO [g68025ex1061_003.jpg]

THIS INSTRUMENT PREPARED BY:

Cynthia L. Rerucha, Esq.

Shumaker, Loop & Kendrick, LLP

1000 Jackson Street

Toledo, Ohio 43624

 

S-2



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

In connection with the Unconditional and Continuing Lease Guaranty (“Guaranty”)
made by the undersigned Guarantors in favor of Landlord dated as of February 28,
2006, the undersigned Guarantors hereby [i] consent to the foregoing First
Amendment to Master Lease Agreement (“Amendment”), [ii] affirm the Guaranty
which shall remain in full force and effect and secure the Guaranteed
Obligations, as defined in the Guaranty, and [iii] waive any suretyship defenses
arising in connection with the Amendment All capitalized terms not defined
herein shall have the meaning set forth in the foregoing Amendment.

 

KINDRED HEALTHCARE OPERATING, INC.

By:  

/s/ Gregory C. Miller

  Gregory C. Miller Its:  

Senior Vice President

Corporate Development and Financial Planning

HARBORLIGHTS NURSING, L.L.C. By:  

/s/ Gregory C. Miller

  Gregory C. Miller Its:  

Senior Vice President

Corporate Development and Financial Planning

HIGHLANDER NURSING, L.L.C. By:  

/s/ Gregory C. Miller

  Gregory C. Miller Its:  

Senior Vice President

Corporate Development and Financial Planning

BRAINTREE NURSING, L.L.C. By:  

/s/ Gregory C. Miller

  Gregory C. Miller Its:  

Senior Vice President

Corporate Development and Financial Planning

MASSACHUSETTS ASSISTED LIVING, L.L.C. By:  

/s/ Gregory C. Miller

  Gregory C. Miller Its:  

Senior Vice President

Corporate Development and Financial Planning



--------------------------------------------------------------------------------

LAUREL LAKE HEALTH AND REHABILITATION, L.L.C. By:  

/s/ Gregory C. Miller

  Gregory C. Miller Its:   Senior Vice President   Corporate Development and
Financial Planning HIGHGATE NURSING, L.L.C. By:  

/s/ Gregory C. Miller

  Gregory C. Miller Its:   Senior Vice President   Corporate Development and
Financial Planning AVERY MANOR NURSING, L.L.C. By:  

/s/ Gregory C. Miller

  Gregory C. Miller Its:   Senior Vice President   Corporate Development and
Financial Planning COUNTRY ESTATES NURSING, L.L.C By:  

/s/ Gregory C. Miller

  Gregory C. Miller Its:   Senior Vice President   Corporate Development and
Financial Planning TOWER HILL NURSING, L.L.C. By:  

/s/ Gregory C. Miller

  Gregory C. Miller Its:   Senior Vice President   Corporate Development and
Financial Planning

 

2



--------------------------------------------------------------------------------

FORESTVIEW NURSING, L.L.C. By:  

/s/ Gregory C. Miller

  Gregory C. Miller Its:   Senior Vice President   Corporate Development and
Financial Planning

 

3



--------------------------------------------------------------------------------

KINDRED HEALTHCARE OPERATING. INC. - MASTER LEASE

HEALTH CARE REIT, INC.

 

EFFECTIVE DATE

   03/01/06    

INITIAL TERM COMMENCEMENT DATE

   03/01/06     Final

INITIAL TERM

   15 Yrs    

INITIAL TERM EXPIRATION DATE

   02/28/21    

INITIAL INVESTMENT AMOUNT

   122 000,000    

REVISED LEASE AMOUNT - 06/20/2007

   118.926,986    

RATE OF RETURN

   N/A    

(365/360 BASIS)

   N/A     INITIAL RATE OF RETURN    8.75 %            INCREASER   
As defined within the Master Lease Agreement

 

     DATES                                 

LEASE YEAR

   FROM    TO    REVENUE
CONDITION MET
(YES/NO)    INCREASER
(BP)   BEGINNING
RENT RATE
OF RETURN
(ROUNDED}   PERCENTAGE
RATE
SHORTFALL    ADJUSTED
RENT RATE
OF RETURN
(ROUNDED)    MONTHLY
RENT
AMOUNT    ANNUAL
RENT AMOUNT

1

   03/01/06    02/28/07    YES    N/A   8.75%   N/A    N/A    889,583.33   
10,674,999.96

2

   03/01/07    05/31/07    TBD    2.5%   8.97%   N/A    N/A    911,822.91   
2,735,468.73

2A

   06/01/07    06/19/07    N/A    N/A   8.97%   N/A    N/A    577,568.33   

2B

   06/20/07    06/30/07    N/A    N/A   8.97%   N/A    N/A    325,959.05   
903,527.38

2C

   07/01/07    02/28/08    N/A    N/A   8.97%   N/A    N/A    888,979.22   
7,111,833.76

3

   03/01/08    02/28/09    TBD    TBD   8.97%   TBD    TBD    888,979 22   
10,667,750.64

4

   03/01/09    02/28/10    TBD    TBD   8.97%   TBD    TBD    888,979.22   
10,667,750.64

5

   03/01/10    02/28/11    TBD    TBD   8.97%   TBD    TBD    888,979.22   
10,667,750.64

6

   03/01/11    02/29/12    TBD    TBD   8.97%   TSD    TBD    888,979.22   
10,667,750.64

7

   03/01/12    02/28/13    TBD    TBD   8.97%   TBD    TBD    888,979 22   
10,667,750.64

8

   03/01/13    02/28/14    TBD    TBD   8.97%   TBD    TBD    888,979.22   
10,667,750.64

9

   03/01/14    02/28/15    TBD    TBD   8.97%   TBD    TBD    888,979.22   
10,667,750.64

10

   03/01/15    02/29/16    TBD    TBD   8.97%   TBD    TBD    888,979.22   
10,667,750.64

11

   03/01/16    02/28/17    TBD    TBD   8.97%   TBD    TBD    888,979.22   
10,667,750.64

12

   03/01/17    02/28/18    TBD    TBD   8.87%   TBD    TBD    888,979.22   
10,667,750.64

13

   03/01/18    02/28/19    TBD    TBD   8.97%   TBD    TBD    888,979.22   
10,667,750.64

14

   03/01/19    02/29/20    TBD    TBD   8.97%   TBD    TBD    888,979.22   
10,667,750.64

15

   03/01/20    02/28/21    TBD    TBD   8.97%   TBD    TBD    888,979.22   
10,667,750.64

 

12/12/2007

     



--------------------------------------------------------------------------------

EXHIBIT A-5: LEGAL DESCRIPTION

Facility Name: Highgate Manor Center for Health and Rehabilitation

The land together with the improvements now or hereafter located thereon,
situated in Dedham, Norfolk County, Commonwealth of Massachusetts, known as 10
Carematrix Drive, being depicted as Lot 9 on a plan entitled, “Subdivision of
Lot 5 as shown on Land Court Plan 25941B in Dedham, Massachusetts Prepare for
Dedham Endicott LLC, Prepared by Vanasse Hangen Brustlin, Inc., Scale: 1 inch =
80 Feet, Dated July 6, 2005, Revised: August 5, 2005,” filed with the Land
Registration Office on May 30, 2007 and filed as Land Court Plan No. 25941C.



--------------------------------------------------------------------------------

EXHIBIT B-5: PERMITTED EXCEPTIONS

Facility Name: Highgate Manor Center for Health and Rehabilitation

 

1. The lien of real estate taxes and other governmental charges not yet due and
payable and the lien of municipal betterments assessed after the Effective Date
of this Lease (including the tax payments required by the agreement among the
Town of Dedham, Massachusetts, HCRI Massachusetts Properties Trust II and
WEJJ-MED Realty LLC dated May 1, 2002).

 

2. The rights of tenants and parties in possession pursuant to the Assigned
Leases and Tenancies.

 

3. Title to and rights of the public and others entitled thereto in and to those
portions of the insured premises lying within the bounds of adjacent streets,
roads, and ways.

 

4. All matters as shown on the survey entitled “ALTA/ACSM Land Title Survey
Special K Highgate Manor Center for Health & Rehab. 10 Care Matrix Dr. (One
Allied Drive) Dedham, MA County of Berkshire” drawn by American National llc,
dated July 26, 2005, Reference No. 20050110-006 (the “Survey”) including: a.
Utility Pole and overhead utility lines encroach onto premises by 65.26’; b.
Sewer line encroaches onto adjacent property by 14.52’; c. Storm sewer line
encroaches onto adjacent property by 45.87’.

 

5. Easement to New England Telephone and Telegraph Company and Boston Edison
Company dated March 12, 1996 and filed as Document No. 745303.

 

6. Rights of way and agreements as set forth in a deed from Joseph Schwartz to
United States Rubber Company, dated December 30, 1955, recorded in Book 3438,
Page 444, and in a deed from Joseph Schwartz to Allied Container Corporation,
dated December 30, 1955, recorded in Book 3438, Page 446, as shown on the
Survey, as affected by an agreement set forth in an instrument by and among
Joseph Schwartz, Allied Container Corporation, and United States Rubber Company,
dated December 21, 1956, filed as Document No. 189581.

 

7. Taking by the Town of Dedham for the layout of Allied Drive, by Instrument
dated April 10, 1958, filed as Document No. 198103.

 

8. 10’ wide drainage easement across a portion of Lot 6 (Allied Drive
Extension), recorded in Book 293, Page 127. NOTE: This easement affects only a
portion of Lot 6 of Land Court Plan 25941.

 

9. Right of Way granted to the Massachusetts Bay Transportation Authority as
recited in Taking dated June 16, 1993 and filed as Document No. 659951.



--------------------------------------------------------------------------------

10. Access Rights over Allied Drive and utility easements over Lot 5, as set
forth in the taking by Massachusetts Bay Transportation Authority dated
March 29, 1995 and filed as Document No. 712036.

 

11. Order of Department of Natural Resources dated November 14, 1974, filed as
Document No. 346776.

 

12. Order of Conditions, DEP File No. 141-72, filed as Document No. 558736, as
affected by Certificate of Compliance by the Dedham Conservation Commission
Filed as Document No. 581494.

 

13. Amended Order of Conditions by the Town of Dedham Conservation Commission
filed as Document No. 741912, as affected by a Partial Certificate of Compliance
filed as Document No. 921377.

 

14. Second Amended Order of Conditions from the Town of Dedham Conservation
Commission, DEP File No. 141-175, filed as Document No. 792555, as affected by a
Partial Certificate of Compliance filed as Document No. 921377.

 

15. Order of Conditions, DEP File No. 141-101, filed as Document No. 599671, as
affected by an Amended Order of Conditions filed as Document No. 741912, as
affected by a Partial Certificate of Compliance recorded as Document No. 921377
and as further affected by a Second Amended Order of Conditions recorded as
Document No. 792555.

 

16. Decision by the Town of Dedham Zoning Board of Appeals filed as Document
No. 1048362.

 

17. Declaration of Easements by HCRI Massachusetts Properties Trust II.

 

2



--------------------------------------------------------------------------------

EXHIBIT C: FACILITY INFORMATION

 

Facility Name

Affiliate Subtenant

  

Street Address County

  

Facility Type
(per license)
Beds/Units

           

Harborlights Rehabilitation and

Nursing Center

(“South Boston Facility”)

 

Harborlights Nursing, L.L.C.

  

804 East 7th Street

South Boston, MA

02127

Suffolk County

  

Convalescent or

Nursing Home

89 licensed beds

89 operating beds

46 units

Highlander Rehabilitation and

Nursing Center

(“Fall River Facility”)

 

Highlander Nursing, L.L.C.

  

1748 Highland Avenue

Fall River, MA 02720

Bristol County

  

Convalescent or

Nursing Home

176 licensed beds

176 operating beds

88 units

Braintree Manor Rehabilitation and

Nursing Center

(“Braintree Facility”)

 

Braintree Nursing, L.L.C.

  

1102 Washington Street

Braintree, MA 02184

Norfolk County

  

Convalescent or

Nursing Home

177 licensed beds

164 operating beds

  74 units

Laurel Lake Center for Health and

Rehabilitation and The Village at

Laurel Lake

(“Laurel Lake Facility”)

 

Laurel Lake Health and

Rehabilitation, L.L.C. (SNF)

 

Massachusetts Assisted Living,

L.L.C.(ALF)

  

600-620 Laurel Street

Lee, MA 01238

Berkshire County

  

Nursing Home

88 licensed beds

88 operating beds

48 units

Assisted Living

Facility

66 beds

53 licensed units

53 operating units

                                                     

Highgate Manor Center for Health

and Rehabilitation

(“Dedham Facility”)

 

Highgate Nursing, L.L.C.

  

10 CareMatrix Drive

Dedham, MA 02026

Norfolk County

  

Nursing Home

142 licensed beds

142 operating beds

  79 units

                       



--------------------------------------------------------------------------------

Facility Name

Affiliate Subtenant

  

Street Address County

  

Facility Type


(per license)


Beds/Units

           

Avery Manor, Avery Crossing, and

Avery Medical Office Building

(“Needham Facility”)

 

Avery Manor Nursing, L.L.C. (SNF)

 

Massachusetts Assisted Living,

L.L.C. (ALF)

  

100-110 West Street

Needham, MA 02494

Norfolk County

  

Nursing Home

142 licensed beds

142 operating beds

  76 units

Assisted Living

Facility

  60 operating beds

  60 licensed units

  60 operating units

                                               

Country Estates of Agawam

(“Agawam Facility”)

 

Country Estates Nursing, L.L.C.

  

1200 Suffield Street

Agawam, MA 01001

Hampden County

  

Nursing Home

176 licensed beds

176 operating beds

100 units

                 

Tower Hill Center for Health and

Rehabilitation

(“Canton Facility”)

 

Tower Hill Nursing, L.L.C.

  

One Meadowbrook Way

Canton, MA 02021

Norfolk County

  

Nursing Home

164 licensed beds

164 operating beds

90 units

                       

Forestview Nursing Home of

Wareham

(“Wareham Facility”)

 

Forestview Nursing, L.L.C.

  

50 Indian Neck Road

Wareham, MA 02571

Plymouth County

  

Nursing Home

175 licensed beds

175 operating beds

  91 units

                       

 

2



--------------------------------------------------------------------------------

EXHBIT G: ASSIGNED LEASES AND TENANCIES



--------------------------------------------------------------------------------

AVERY MEDICAL OFFICE BUILDING LEASES

 

Name of Tenant/Subtenant

  

Lease Date

  

S.F

  

Premises

Deaconess Glover Hospital    Tenant-At-Will    3,520   

98 West Street

Needham, MA